The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2015

                                      No. 04-15-00547-CR

                                      Mark John MCGEE,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0058
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
         The reporter’s record in this case was originally due October 26, 2015. On October 26,
2015, the court reporter, Herminia Torres, filed a notification of late record. The court extended
the deadline to file the reporter’s record to November 25, 2015. On November 29, 2015,
Herminia Torres filed a second notification of late record stating that she anticipates the record
will be completed by December 4, 2015. We construe the notification as a request for a second
extension of time to file the reporter’s record, and grant the request. We order Herminia Torres to
file the reporter’s record by December 4, 2015.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court